Execution Copy
 
REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of this 21st
day of May, 2009 by and between China Energy Recovery, Inc., a Delaware
corporation (“Company”) and Hold And Opt Investments Limited, a Bahamas company
(“Holder”).
 
A.           The Company has granted certain registration rights to the Holder
with respect to certain shares of Common Stock of the Company that may be issued
pursuant to the conversion into common stock of the interest and principal of a
draw down loan facility, in the principal amount of up to $5,000,000, dated May
21, 2009 (“Loan”), originally issued to the Holder and pursuant to the exercise
of a warrant originally issued May 21, 2009 (“Warrant”) to the Holder for the
purchase initially of up to 1,388,889 shares of Common Stock.
 
B.           Unless otherwise provided in this Agreement, capitalized terms used
herein shall have the respective meanings set forth in Section 11 hereof.


NOW, THEREFORE, in consideration of the above premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Holder hereby
agree as follows:
 
1.           Registration.
 
(a)             Demand Registrations Rights. The Company, upon written demand
(“Initial Demand Notice”) of the Holder [and if more than one Holder, the
written demand of at least 51% of Registrable Securities (“Majority Holders”)],
agrees to register on three (3) occasions, all or any portion of the Registrable
Securities requested by the Holder or Majority Holders as the case may be in the
Initial Demand Notice.  On such occasion, the Company will file a Registration
Statement or a post-effective amendment to a Registration Statement covering the
Registrable Securities within forty-five (45) days after receipt of the Initial
Demand Notice.  The Initial Demand Notice may be given to the Company at any
time during the period of five years beginning the original date of this
Agreement.  The Company covenants and agrees to give written notice of its
receipt of any Initial Demand Notice by any Holder to all other registered
Holders of the Loan, Warrants and/or the Registrable Securities within ten days
from the date of the Initial Demand Notice.
 
(b)             PiggyBack Registration Rights.  If, at any time there is not an
effective Registration Statement covering the Registrable Securities, and the
Company shall determine to prepare and file with the Commission a Registration
Statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities, other than on Form S-4
or Form S-8 (each as promulgated under the Securities Act) or their then
equivalents, relating to equity securities to be issued solely in connection
with any acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans, then the Company
shall send to the Holders of the Registrable Securities a written notice of such
determination at least twenty (20) days prior to the filing of any such
Registration Statement and shall include in such Registration Statement all the
Registrable Securities for resale and offer on a continuous basis pursuant to
Rule 415

 
 

--------------------------------------------------------------------------------

 
 
(c)             Certain Obligations of the Holder of Registrable Securities in
Respect of Piggyback Rights.  The Holder agrees that with respect to any
exercise of the piggyback registration rights (i) if, at any time after giving
written notice of its intention to register any securities and prior to the
effective date of the Registration Statement filed in connection with such
registration, the Company determines for any reason not to proceed with such
registration, the Company will be relieved of its obligation to register any
Registrable Securities in connection with such piggyback registration, (ii) in
case of a determination by the Company to delay registration of its securities,
the Company will be permitted to delay the piggyback registration of the
Registrable Securities for the same period as the delay in registering such
other securities, and (iii) if all of the Registrable Securities of the Holder
cannot be so included due to Commission Comments, then the Company may reduce,
in accordance with the provisions of Section 1(d) hereof, the number
of  securities covered by such Registration Statement to the maximum number
which would enable the Company to conduct such offering in accordance with the
provisions of Rule 415.  
 
(d)             Cutback Provisions.  In the event all of the Registrable
Securities cannot be included in a Registration Statement under the piggyback
registration right due to Commission Comments or underwriter cutbacks, the
Holder agrees that securities shall be removed from such Registration Statement
in the following order until no further removal is required by Commission
Comments or underwriter cutbacks:
 
  (i)           First, the Registrable Securities to be issued on conversion of
the Loan, shall be removed pro rata among the Holders on the one hand and any
other securities being registered pursuant to registration rights agreements
with the Company for Common Stock on the other hand; and
 
  (ii)           Second, the Registrable Securities to be issued on exercise of
the Warrants, pro rata among the Holders on the one hand and any other
securities being registered pursuant to registration rights agreements with the
Company for Common Stock on the other hand after reduction pursuant to the
immediately preceding paragraph.
 
(e)             Effectiveness. Each Registration Statement, including the
demand, piggy back or Follow-up Registration Statement, required hereunder shall
contain a plan of distribution, approved by the Holders (which may be modified
to respond to comments, if any, received by the Commission).  The Company shall
cause any Registration Statement filed under this Section 1, including the
demand, piggy back and Follow-up Registration Statement, to be declared
effective under the Securities Act as promptly as possible after the filing
thereof and shall keep such Registration Statement continuously effective under
the Securities Act until the earlier of (i) two years after its Effective Date
(provided, however, the two year period shall be extended for any Grace Period,
as set forth herein), (ii) such time as all of the Registrable Securities
covered by such Registration Statement have been publicly sold, or (iii) such
time as all of the Registrable Securities covered by such Registration Statement
may be sold pursuant to Rule 144  without regard to both the volume limitations
for sales as provided in Rule 144 and the limitations for such sales provided in
Rule 144(i), as determined by the counsel to the Company pursuant to a written
opinion letter to such effect, addressed and acceptable to the Company's
transfer agent and the affected Holder ("Effectiveness Period”). By 5:00 p.m.
(New York City time) on the business day immediately following the Effective
Date of a Registration Statement, the Company shall file with the Commission in
accordance with Rule 424 under the Securities Act the final Prospectus to be
used in connection with sales pursuant to such Registration Statement (whether
or not such filing is technically required under such Rule).

 
2

--------------------------------------------------------------------------------

 

(f)             Termination of Registration Rights.  The registration rights
afforded to the Holder under this Section 1 shall terminate on the earliest date
when all Registrable Securities either: (i) have been publicly sold pursuant to
a Registration Statement, (ii) have been covered by an effective Registration
Statement which has been effective for an aggregate period of twenty-four (24)
months (whether or not consecutive), provided, however, the time period shall be
calculated so as to exclude any Grace Period, or (iii) may be sold pursuant to
Rule 144 without regard to both the volume limitations for sales as provided in
Rule 144 and the limitations for such sales provided in Rule 144(i), as
determined by the counsel to the Company pursuant to a written opinion letter to
such effect, addressed and acceptable to the Company's transfer agent and the
affected Holder.
 
2.           Registration Procedures. Whenever any Registrable Securities are to
be registered pursuant to this Agreement, the Company shall use its commercially
reasonable efforts to effect the registration and sale of such Registrable
Securities in accordance with the intended method of disposition thereof, and
pursuant thereto the Company shall have the following obligations:
 
(a)             The Company shall prepare and file with the Commission a
Registration Statement with respect to such Registrable Securities and use its
commercially reasonable efforts to cause such Registration Statement to become
effective promptly after filing.
 
(b)             The Company shall prepare and file with the Commission such
amendments (including post-effective amendments) and supplements to a
Registration Statement and the Prospectus used in connection with such
Registration Statement, which Prospectus is to be filed pursuant to Rule 424
promulgated under the Securities Act, as may be necessary to keep such
Registration Statement effective at all times during the Effectiveness Period,
and, during such period, comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities of the Company covered
by such Registration Statement until such time as all of such Registrable
Securities shall have been disposed of in accordance with the intended methods
of disposition by the seller or sellers thereof as set forth in such
Registration Statement.  In the case of amendments and supplements to a
Registration Statement which are required to be filed pursuant to this Agreement
by reason of the Company filing a report on Form 10-QSB, Form 10-KSB or any
analogous report under the Securities Exchange Act, the Company shall have
incorporated such report by reference into such Registration Statement, if
applicable, or shall file such amendments or supplements with the Commission on
the same day on which the Securities Exchange Act report is filed which created
the requirement for the Company to amend or supplement such Registration
Statement.
 
(c)             The Company shall furnish to each seller of Registrable
Securities in any Registration Statement, without charge,  (i) promptly after
the same is prepared and filed with the Commission at least one copy of such
Registration Statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference, if
requested by such seller, all exhibits and each preliminary Prospectus, (ii)
upon the effectiveness of any Registration Statement, ten (10) copies of the
Prospectus included in such Registration Statement and all amendments and
supplements thereto (or such other number of copies as such seller may
reasonably request) and (iii) such other documents, including copies of any
preliminary or final Prospectus, as such seller may reasonably request from time
to time in order to facilitate the disposition of the Registrable Securities
owned by such seller.
 
(d)             The Company shall use its commercially reasonable efforts to (i)
register and qualify, unless an exemption from registration and qualification
applies, the resale by any seller of the Registrable Securities covered by a
Registration Statement under such other securities or "blue sky" laws of all
applicable jurisdictions in the United States, (ii) prepare and file in those
jurisdictions, such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Effectiveness Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Effectiveness Period, and (iv)
take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (x) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 2(d), (y) subject itself
to general taxation in any such jurisdiction, or (z) file a general consent to
service of process in any such jurisdiction.

 
3

--------------------------------------------------------------------------------

 
 
(e)             The Company shall use its commercially reasonable efforts to
prevent the issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the qualification of any of
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify the Holder of any Registrable
Securities being sold of the issuance of such order and the resolution thereof
or its receipt of actual notice of the initiation or threat of any proceeding
for such purpose.
 
(f)             The Company shall notify the Holder in writing of the happening
of any event, as promptly as practicable after becoming aware of such event, as
a result of which the Prospectus included in a Registration Statement, as then
in effect, includes an untrue statement of a material fact or omission to state
a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (provided that in no event shall such notice contain any
material, nonpublic information), and, subject to Section 2(p), promptly prepare
a supplement or amendment to such Registration Statement to correct such untrue
statement or omission, and deliver ten (10) copies of such supplement or
amendment to the Holder (or such other number of copies as the Holder may
reasonably request).
 
(g)             The Company shall promptly notify the Holder in writing (i) when
a Prospectus or any Prospectus supplement or post-effective amendment has been
filed, and when a Registration Statement or any post-effective amendment has
become effective (notification of such effectiveness shall be delivered to the
Holder by facsimile on the same day of such effectiveness and by overnight
mail), (ii) of any request by the Commission for amendments or supplements to a
Registration Statement or related Prospectus or related information, and (iii)
of the Company's reasonable determination that a post-effective amendment to a
Registration Statement would be appropriate.
 
(h)             If the Holder is required under applicable securities laws to be
described in a Registration Statement as an underwriter, at the reasonable
request of such Holder, the Company shall furnish to such Holder, on the date of
the effectiveness of such Registration Statement and thereafter from time to
time on such dates as the Holder may reasonably request (i) a letter, dated such
date, from the Company's independent certified public accountants in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, addressed to the Holder, and
(ii) an opinion, dated as of such date, of counsel representing the Company for
purposes of such Registration Statement, in form, scope and substance as is
customarily given in an underwritten public offering, addressed to the Holder.

 
4

--------------------------------------------------------------------------------

 

(i)             If the Holder is required under applicable securities laws to be
described in a Registration Statement as an underwriter, then at the request of
such Holder in connection with such Holder's due diligence requirements, the
Company shall make available for inspection by (i) the Holder, (ii) the Holder’s
legal counsel, and (iii) one firm of accountants or other agents retained by the
Holder (collectively, the "Inspectors"), all pertinent financial and other
records, and pertinent corporate documents and properties of the Company
(collectively, the "Records"), as shall be reasonably deemed necessary by each
Inspector, and cause the Company's officers, directors and employees to supply
all information which any Inspector may reasonably request; provided, however,
that each Inspector shall agree to hold in strict confidence and shall not make
any disclosure (except to the Holder) or use of any Record or other information
which the Company determines in good faith to be confidential, and of which
determination the Inspectors are so notified, unless (a) the disclosure of such
Records is necessary to avoid or correct a misstatement or omission in any
Registration Statement or is otherwise required under the Securities Act, (b)
the release of such Records is ordered pursuant to a final, non-appealable
subpoena or order from a court or government body of competent jurisdiction, or
(c) the information in such Records has been made generally available to the
public other than by disclosure in violation of this or any other agreement of
which the Inspector has knowledge.  Each Holder agrees that it shall, upon
learning that disclosure of such Records is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
notice to the Company and allow the Company, at its expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, the Records deemed confidential.  Nothing herein (or in any other
confidentiality agreement between the Company and the Holder) shall be deemed to
limit the Holder's ability to sell Registrable Securities in a manner which is
otherwise consistent with applicable laws and regulations.
 
(j)             The Company shall hold in confidence and not make any disclosure
of information concerning the Holder provided to the Company unless (i)
disclosure of such information is necessary to comply with federal or state
securities laws, (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement, (iii) the
release of such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement.  The Company agrees that it shall, upon learning that disclosure of
such information concerning the Holder is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to the Holder and allow the Holder, at the Holder’s expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, such information.
 
(k)            The Company shall use its reasonable commercial efforts either to
(i) cause all of the Registrable Securities covered by a Registration Statement
to be listed on each securities exchange on which securities of the same class
or series issued by the Company are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange, or
(ii) secure designation and quotation of all of the Registrable Securities
covered by a Registration Statement on The NASDAQ Global Market, The NASDAQ
Capital Market or the American Stock Exchange, or (iii) if, despite the
Company's best efforts to satisfy, the preceding clauses (i) and (ii) the
Company is unsuccessful in satisfying the preceding clauses (i) and (ii), to
secure the inclusion for quotation on the Over-the-Counter Bulletin Board for
such Registrable Securities and, without limiting the generality of the
foregoing, to use its best efforts to arrange for at least two market makers to
register with the Financial Industry Regulatory Authority, Inc. (“FINRA") as
such with respect to such Registrable Securities.  The Company shall pay all
fees and expenses in connection with satisfying its obligation under this
Section 2(k).
 
(l)             The Company shall cooperate with each Holder who holds
Registrable Securities being offered and, to the extent applicable, facilitate
the timely preparation and delivery of certificates (not bearing any restrictive
legend) representing the Registrable Securities to be offered pursuant to a
Registration Statement and enable such certificates to be in such denominations
or amounts, as the case may be, as the Holder may reasonably request and
registered in such names as the Holder may request.
 
(m)           If requested by the Holder, the Company shall (i) as soon as
practicable incorporate in a Prospectus supplement or post-effective amendment
such information as the Holder reasonably requests to be included therein
relating to the sale and distribution of Registrable Securities, including,
without limitation, information with respect to the number of Registrable
Securities being offered or sold, the purchase price being paid therefor and any
other terms of the offering of the Registrable Securities to be sold in such
offering; (ii) as soon as practicable make all required filings of such
Prospectus supplement or post-effective amendment after being notified of the
matters to be incorporated in such Prospectus supplement or post-effective
amendment; and (iii) as soon as practicable, supplement or make amendments to
any Registration Statement if reasonably requested by the Holder holding any
Registrable Securities.

 
5

--------------------------------------------------------------------------------

 
 
(n)             The Company shall use its commercially reasonable efforts to
cause the Registrable Securities covered by a Registration Statement to be
registered with or approved by such other governmental agencies or authorities
as may be necessary to consummate the disposition of such Registrable
Securities.
 
(o)             The Company shall otherwise use its commercially reasonable
efforts to comply with all applicable rules and regulations of the Commission in
connection with any registration hereunder.
 
(p)             Notwithstanding anything to the contrary herein, at any time
after the Effective Date of a Registration Statement, the Company may delay the
disclosure of material, non-public information concerning the Company the
disclosure of which at the time is not, in the good faith opinion of the Board
of Directors of the Company and its counsel, in the best interest of the Company
and, in the opinion of counsel to the Company, otherwise required (a "Grace
Period"); provided, that the Company shall promptly (i) notify the Holder in
writing of the existence of material, non-public information giving rise to a
Grace Period (provided that in each notice the Company will not disclose the
content of such material, non-public information to the Holder) and the date on
which the Grace Period will begin, and (ii) notify the Holder in writing of the
date on which the Grace Period ends; and, provided further, that no Grace Period
shall exceed sixty (60) consecutive days and during any three hundred sixty five
(365) day period such Grace Periods shall not exceed an aggregate of one hundred
twenty (120) days and the first day of any Grace Period must be at least two (2)
trading days after the last day of any prior Grace Period (each, an "Allowable
Grace Period").  For purposes of determining the length of a Grace Period above,
the Grace Period shall begin on and include the date the Holder receives the
notice referred to in clause (i) and shall end on and include the later of the
date the Holder receives the notice referred to in clause (ii) and the date
referred to in such notice.  The provisions of Section 2(e) hereof shall not be
applicable during the period of any Allowable Grace Period.  Upon expiration of
the Grace Period, the Company shall again be bound by Section 2(f) with respect
to the information giving rise thereto unless such material, non-public
information is no longer applicable.  Notwithstanding anything to the contrary,
the Company shall cause its transfer agent to deliver unlegended shares of
Common Stock to a transferee of the Holder in connection with any sale of
Registrable Securities with respect to which the Holder has entered into a
contract for sale, and delivered a copy of the Prospectus included as part of
the applicable Registration Statement (unless an exemption from such Prospectus
delivery requirements exists), prior to the Holder’s receipt of the notice of a
Grace Period and for which the Holder has not yet settled.
 
3.           Obligations of the Holders.
 
(a)             At least five (5) business days prior to the first anticipated
filing date of a Registration Statement, the Company shall notify the Holders in
writing of the information the Company requires from each Holder if the Holder’s
Registrable Securities are to be included in such Registration Statement.  It
shall be a condition precedent to the obligations of the Company to complete the
registration pursuant to this Agreement with respect to the Registrable
Securities of the Holder that the Holder shall furnish to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as shall
be reasonably required to effect the effectiveness of the registration of such
Registrable Securities and shall execute such documents in connection with such
registration as the Company may reasonably request.

 
6

--------------------------------------------------------------------------------

 

(b)             The Holder, by the Holder’s acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of any Registration
Statement hereunder, unless the Holder has notified the Company in writing of
the Holder's election to exclude all of the Holder’s Registrable Securities from
such Registration Statement.
 
(c)             The Holder agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Sections 2(e) or
2(f), the Holder will immediately discontinue disposition of Registrable
Securities pursuant to any Registration Statement(s) covering such Registrable
Securities until the Holder’s receipt of the copies of the supplemented or
amended Prospectus contemplated by Sections 2(e) or 2(f) or receipt of notice
that no supplement or amendment is required.  Notwithstanding anything to the
contrary, the Company shall cause its transfer agent to deliver unlegended
shares of Common Stock to a transferee of the Holder in connection with any sale
of Registrable Securities with respect to which the Holder has entered into a
contract for sale prior to the Holder’s receipt of a notice from the Company of
the happening of any event of the kind described in Sections 2(e) or 2(f) and
for which the Holder has not yet settled.
 
(d)             The Holder covenants and agrees that it will comply with the
Prospectus delivery requirements of the Securities Act as applicable to it or an
exemption therefrom in connection with sales of Registrable Securities pursuant
to a Registration Statement.
 
4.           Registration Expenses.  All expenses incident to the Company’s
performance of or compliance with this Agreement, including without limitation
all registration and filing fees, fees and expenses of compliance with
securities or blue sky laws, printing expenses, messenger and delivery expenses,
fees and disbursements of custodians, and fees and disbursements of counsel for
the Company and all independent certified public accountants, underwriters
(excluding discounts, commissions and placement agent fees) and other Persons
retained by the Company (all such expenses being herein called “Registration
Expenses”), shall be borne by the Company.  Further, the Company shall pay its
internal expenses (including, without limitation, all salaries and expenses of
its officers and employees performing legal or accounting duties), the expense
of any annual audit or quarterly review, the expense of any liability insurance
and the expenses and fees for listing the securities to be registered on each
securities exchange on which similar securities issued by the Company are then
listed.
 
5.           Indemnification.
 
In the event any Registrable Securities are included in a Registration Statement
under this Agreement:

 
7

--------------------------------------------------------------------------------

 

(a)           To the fullest extent permitted by law, the Company will, and
hereby does, indemnify, hold harmless and defend the Holder, the directors,
officers, members, partners, employees, agents, representatives of, and each
Person, if any, who controls the Holder within the meaning of the Securities Act
or the Securities Exchange Act (each, an "Indemnified Person"), against any
losses, claims, damages, liabilities, judgments, fines, penalties, charges,
costs, reasonable attorneys' fees, amounts paid in settlement or expenses, joint
or several, (collectively, "Claims") incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from the foregoing by or before any court or governmental, administrative
or other regulatory agency, body or the Commission, whether pending or
threatened, whether or not an indemnified party is or may be a party thereto
("Indemnified Damages"), to which any of them may become subject insofar as such
Claims (or actions or proceedings, whether commenced or threatened, in respect
thereof) arise out of or are based upon:  (i) any untrue statement or alleged
untrue statement of a material fact in a Registration Statement or any
post-effective amendment thereto or in any filing made in connection with the
qualification of the offering under the securities or other "blue sky" laws of
any jurisdiction in which Registrable Securities are offered ("Blue Sky
Filing"), or the omission or alleged omission to state a material fact required
to be stated therein or necessary to make the statements therein not misleading,
(ii) any untrue statement or alleged untrue statement of a material fact
contained in any preliminary Prospectus if used prior to the effective date of
such Registration Statement, or contained in the final Prospectus (as amended or
supplemented, if the Company files any amendment thereof or supplement thereto
with the Commission) or the omission or alleged omission to state therein any
material fact necessary to make the statements made therein, in the light of the
circumstances under which the statements therein were made, not misleading,
(iii) any violation or alleged violation by the Company of the Securities Act or
the Securities Exchange Act, any other law, including, without limitation, any
state securities law, or any rule or regulation thereunder relating to the offer
or sale of the Registrable Securities pursuant to a Registration Statement or
(iv) any violation of this Agreement (the matters in the foregoing clauses (i)
through (iv) being, collectively, "Violations").  Subject to Section 5(c), the
Company shall reimburse the Indemnified Persons, promptly as such expenses are
incurred and are due and payable, for any legal fees or other reasonable
expenses incurred by them in connection with investigating or defending any such
Claim.  Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 5(a):  (i) shall not apply
to a Claim by an Indemnified Person arising out of or based upon a Violation
which occurs in reliance upon and in conformity with information furnished in
writing to the Company by such Indemnified Person for such Indemnified Person
expressly for use in connection with the preparation of the Registration
Statement or any such amendment thereof or supplement thereto, if such
Prospectus was timely made available by the Company pursuant to Section 2(c) and
(ii) shall not be available to the extent such Claim is based on a failure of
the Holder to deliver or to cause to be delivered the Prospectus made available
by the Company, including a corrected Prospectus, if such Prospectus or
corrected Prospectus was timely made available by the Company pursuant to
Section 2(c); and (iv) shall not apply to amounts paid in settlement of any
Claim if such settlement is effected without the prior written consent of the
Company, which consent shall not be unreasonably withheld or delayed.  Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Indemnified Person and shall survive the transfer of
the Registrable Securities by the Holder pursuant to Section 9.
 
(b)           In connection with any Registration Statement in which the Holder
is participating, each Holder, severally and not jointly, agrees to indemnify,
hold harmless and defend, to the same extent and in the same manner as is set
forth in Section 5(a), the Company, each of its directors, each of its officers
who signs the Registration Statement and each Person, if any, who controls the
Company within the meaning of the Securities Act or the Securities Exchange Act
(each, an "Indemnified Party"), against any Claim or Indemnified Damages to
which any of them may become subject, under the Securities Act or the Securities
Exchange Act or otherwise, insofar as such Claim or Indemnified Damages arise
out of or are based upon any Violation, in each case to the extent, and only to
the extent, that such Violation occurs in reliance upon and in conformity with
written information furnished to the Company by the Holder expressly for use in
connection with such Registration Statement; and, subject to Section 5(c), the
Holder will reimburse any legal or other expenses reasonably incurred by an
Indemnified Party in connection with investigating or defending any such Claim;
provided, however, that the indemnity agreement contained in this Section 5(b)
and the agreement with respect to contribution contained in Section 6 shall not
apply to amounts paid in settlement of any Claim if such settlement is effected
without the prior written consent of the Holder, which consent shall not be
unreasonably withheld or delayed; provided, further, however, that the Holder
shall be liable under this Section 5(b) for only that amount of a Claim or
Indemnified Damages as does not exceed the net proceeds to the Holder as a
result of the sale of Registrable Securities pursuant to such Registration
Statement.  Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Indemnified Party and shall
survive the transfer of the Registrable Securities by the Holder pursuant to
Section 9.

 
8

--------------------------------------------------------------------------------

 
 
(c)           Promptly after receipt by an Indemnified Person or Indemnified
Party under this Section 5 of notice of the commencement of any action or
proceeding (including any governmental action or proceeding) involving a Claim,
such Indemnified Person or Indemnified Party shall, if a Claim in respect
thereof is to be made against any indemnifying party under this Section 5,
deliver to the indemnifying party a written notice of the commencement thereof,
and the indemnifying party shall have the right to participate in, and, to the
extent the indemnifying party so desires, jointly with any other indemnifying
party similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding.  The Indemnified
Party or Indemnified Person shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or Claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party or Indemnified Person which
relates to such action or Claim.  The indemnifying party shall keep the
Indemnified Party or Indemnified Person reasonably apprised at all times as to
the status of the defense or any settlement negotiations with respect
thereto.  No indemnifying party shall be liable for any settlement of any
action, claim or proceeding effected without its prior written consent,
provided, however, that the indemnifying party shall not unreasonably withhold,
delay or condition its consent.  No indemnifying party shall, without the prior
written consent of the Indemnified Party or Indemnified Person, consent to entry
of any judgment or enter into any settlement or other compromise which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party or Indemnified Person of a release from all liability
in respect to such Claim or litigation, and such settlement shall not include
any admission as to fault on the part of the Indemnified Party.  Following
indemnification as provided for hereunder, the indemnifying party shall be
subrogated to all rights of the Indemnified Party or Indemnified Person with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made.  The failure to deliver written notice to
the indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party under this Section 5, except to the
extent that the indemnifying party is prejudiced in its ability to defend such
action.
 
(d)           The indemnification required by this Section 5 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Damages are incurred.
 
(e)           The indemnity agreements contained herein shall be in addition
to  (i) any cause of action or similar right of the Indemnified Party or
Indemnified Person against the indemnifying party or others, and (ii) any
liabilities the indemnifying party may be subject to pursuant to the law.
 
6.           Contribution.  To the extent any indemnification by an indemnifying
party is prohibited or limited by law, the indemnifying party agrees to make the
maximum contribution with respect to any amounts for which it would otherwise be
liable under Section 5 to the fullest extent permitted by law; provided,
however, that:  (i) no Person involved in the sale of Registrable Securities
which Person is guilty of fraudulent misrepresentation (within the meaning of
Section 10(f) of the Securities Act) in connection with such sale shall be
entitled to contribution from any Person involved in such sale of Registrable
Securities who was not guilty of fraudulent misrepresentation; and (ii)
contribution by any seller of Registrable Securities shall be limited in amount
to the net amount of proceeds received by such seller from the sale of such
Registrable Securities pursuant to such Registration Statement
 

 
9

--------------------------------------------------------------------------------

 
 
7.           Participation in Underwritten Registrations. No Person may
participate in any registration hereunder which is underwritten or sold through
a placement agent unless such Person (i) agrees to sell such Person’s securities
on the basis provided in any underwriting or placement agency arrangements
approved by the Company, and (ii) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting or placement agency agreements and
other documents required under the terms of such underwriting or placement
agency arrangements.
 
8.           Reports under Securities Exchange Act.  With a view to making
available to the Holder the benefits of Rule 144 promulgated under the
Securities Act or any other similar rule or regulation of the Commission that
may at any time permit the Holder to sell securities of the Company to the
public without registration, the Company agrees, for so long as the Holders or
their transferees own Registrable Securities, to:
 
(a)           make and keep public information available, as those terms are
understood and defined in Rule 144;
 
(b)           not to take any actions to terminate its status as a reporting
company under the Securities Exchange Act or to terminate its obligations to
file periodic reports under the Securities Exchange Act;
 
(c)           file with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Securities
Exchange Act to maintain its status as reporting company under the Securities
Exchange Act; and
 
(d)           furnish to the Holder so long as the Holder owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting requirements of Rule 144, the
Securities Act and the Securities Exchange Act, (ii) a copy of the most recent
annual or quarterly report of the Company and such other reports and documents
so filed by the Company, and (iii) such other information as may be reasonably
requested to permit the Holder to sell such securities pursuant to Rule 144
without registration.

 
10

--------------------------------------------------------------------------------

 
 
9.           Assignment of Registration Rights.  The rights under this Agreement
shall be automatically assignable by the Holder to any transferee of all or any
portion of the Holder’s Registrable Securities if:  (i) the Holder agrees in
writing with the transferee or assignee to assign such rights, and a copy of
such agreement is furnished to the Company within a reasonable time after such
assignment; (ii) the Company is, within a reasonable time after such transfer or
assignment, furnished with written notice of (a) the name and address of such
transferee or assignee, and (b) the securities with respect to which such
registration rights are being transferred or assigned; (iii) immediately
following such transfer or assignment the further disposition of such securities
by the transferee or assignee is restricted under the Securities Act and
applicable state securities laws; and (iv) at or before the time the Company
receives the written notice contemplated by clause (ii) of this sentence the
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions contained herein.
 
10.           Amendment of Registration Rights.  Provisions of this Agreement
may be amended and the observance thereof may be waived (either generally or in
a particular instance and either retroactively or prospectively), only with the
written consent of the Company and each Holder.
 
11.           Definitions.
 
 (a)             “Commission” means the Securities and Exchange Commission.
 
 (b)             “Commission Comments” means written comments pertaining solely
to Rule 415 which are received by the Company from the Commission, and a copy of
which shall have been provided by the Company to the Holder, to a filed
Registration Statement which limit the amount of shares which may be included
therein to a number of shares which is less than such amount sought to be
included thereon as filed with the Commission.
 
 (c)             “Commission Guidance” means (i) any publicly-available written
or oral guidance, comments, requirements or requests of the Commission staff,
and (ii) the Securities Act.
 


 (d)             “Common Stock” means the common stock, $0.001 par value per
share, of the Company.
 
 (e)             “Effective Date” means, as to a Registration Statement, the
date on which such Registration Statement is first declared effective by the
Commission.
 
 (f)             “Person” means an individual, a partnership, a limited
liability company, a corporation, an association, a joint stock company, a
trust, a joint venture, an unincorporated organization and a governmental entity
or any department, agency or political subdivision thereof.
 
 (g)             "Prospectus" means the prospectus included in the Registration
Statement (including, without limitation, a prospectus that includes any
information previously omitted from a prospectus filed as part of an effective
Registration Statement in reliance upon Rule 430A promulgated under the
Securities Act), as amended or supplemented by any prospectus supplement, with
respect to the terms of the offering of any portion of the Registrable
Securities covered by the Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus
 
 (h)             “Registrable Securities” means (i) the shares issuable upon
conversion of the Loan and upon exercise of the Warrant and held by the
Holder(s) or its assignees, and (ii) any other shares of Common Stock or any
other securities issued or issuable with respect to the securities referred to
in clause (i) by way of a stock dividend or stock split or in connection with an
exchange or combination of shares, recapitalization, merger, consolidation or
other reorganization.

 
11

--------------------------------------------------------------------------------

 
 
 (i)             "Registration Statement" means any registration statement
(including, without limitation, the demand, piggy back and the Follow-up
Registration Statement) required to be filed hereunder (which, at the Company’s
option, may be an existing registration statement of the Company previously
filed with the Commission, but not declared effective), including (in each case)
the Prospectus, amendments and supplements to the Registration Statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference in the Registration Statement.
 
 (j)             “Rule 144” means Rule 144 promulgated by the Commission
pursuant to the Securities Act, as such Rule may be amended from time to time,
or any similar rule or regulation hereafter adopted by the Commission that may
at any time permit the Holder to sell securities of the Company to the public
without registration.   
 
 (k)             "Rule 415" means Rule 415 promulgated by the Commission
pursuant to the Securities Act, as such Rule may be amended from time to time,
or any similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule. 
 
 (l)             “Rule 424" means Rule 424 promulgated by the Commission
pursuant to the Securities Act, as such Rule may be amended from time to time,
or any similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.
 
 (m)           “Securities Act” means the Securities Act of 1933, as amended
from time to time.
 
 (n)            “Securities Exchange Act” means the Securities Exchange Act of
1934, as amended from time to time.
 
12.           Miscellaneous.
 
 (a)            A Person is deemed to be a Holder of Registrable Securities
whenever such Person owns or is deemed to own of record such Registrable
Securities.  If the Company receives conflicting instructions, notices or
elections from two or more Persons with respect to the same Registrable
Securities, the Company shall act upon the basis of instructions, notice or
election received from the such record owner of such Registrable Securities.
 
 (b)            Any notices, consents, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered:  (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one business day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same.  The addresses and facsimile numbers for such
communications shall be:
 
 If to the Company:


 China Energy Recovery, Inc.
 7F, No 267 Quyang Road
 Hongkou district

 
12

--------------------------------------------------------------------------------

 


Shanghai, China 200081
Attention:  Chief Executive Officer
 
and


If to any Holder, at the address for the Holder on the records of the Company,


or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by a courier or overnight courier service shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from a
nationally recognized overnight delivery service in accordance with clause (i),
(ii) or (iii) above, respectively.
 
(c)             Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.
 
(d)             All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by the internal laws of
the State of Delaware, without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of Delaware or other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Delaware.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the State of Delaware,
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  If any provision of this
Agreement shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other
jurisdiction.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.
 
(e)             This Agreement and the instruments referenced herein and therein
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and thereof.  There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein.  This Agreement and the instruments referenced herein and therein
supersede all prior agreements and understandings among the parties hereto with
respect to the subject matter hereof and thereof.
 
(f)             Subject to the requirements of Section 9, this Agreement shall
inure to the benefit of and be binding upon the permitted successors and assigns
of each of the parties hereto.

 
13

--------------------------------------------------------------------------------

 
 
(g)             The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 
(h)             This Agreement may be executed in identical counterparts, each
of which shall be deemed an original but all of which shall constitute one and
the same agreement.  This Agreement, once executed by a party, may be delivered
to the other party hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.  This Agreement
may also be executed by electronic signature of such Person.
 
(i)              Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
(j)              All consents and other determinations required to be made by
the Holder pursuant to this Agreement shall be made, unless otherwise specified
in this Agreement, by the Holder.
 
(k)             The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent and no rules of
strict construction will be applied against any party.
 
(l)              This Agreement is intended for the benefit of, and shall be
binding upon, the parties hereto and their respective successors and permitted
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
 
(m)            The obligations of each Holder hereunder are several and not
joint with the obligations of any other Holder, and no provision of this
Agreement is intended to confer any obligations on a Holder vis-à-vis any other
Holder.  Nothing contained herein, and no action taken by any Holder pursuant
hereto, shall be deemed to constitute the Holder as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Holder are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated herein.
 
(n)             Currency.  As used herein, "Dollar", "US Dollar" and "$" each
mean the lawful money of the United States.
 
[signature pages follow immediately]

 
14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 
COMPANY:
 
CHINA ENERGY RECOVERY, INC.
   
By:
   
Name: Qinghuan Wu
 
Title: Chief Executive Officer
 
HOLDER:
 
HOLD AND OPT INVESTMENTS LIMITED
 
By:
   
Timothy Fraser-Smith, Authorized Signatory
 
Address for Notices to Holder:
 
Hold And Opt Investments Limited
Deltec House, Lyford Cay
P.O. Box N-3229
Nassau, Bahamas
Tel: 1242-302-4100
Fax 1242-362-4623
Tis@deltecbank.com


 
15

--------------------------------------------------------------------------------

 
